DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments, see pages 8-12, filed 8/24/2022, with respect to the 35 U.S.C. 103 rejection of claims 10-13 and 15- have been fully considered and are persuasive.  The rejection of 4/29/2022 has been withdrawn. 
Applicant’s amendments and arguments, see page 8, filed 8/24/2022, with respect to the objections of claims 1 and 10, and the 35 U.S.C. 112(b) rejection of claims 1 and 6 have been fully considered and are persuasive.  The claim objection and 35 U.S.C. 112(b) rejection of 4/29/2022 have been withdrawn. 



Claim Objections
Claims 19-23 are objected to because of the following informalities:  
Claim 19 recites “coupling the human-machine interface … by engaging the second magnet with the first magnet and a support feature coupled therebetween”. While par. 26 of the specification does provide that the elongated members are part of the support feature, it is suggested to amend claim 19 to recite “an elongated member” to be consistent with claim 10.  It is further suggested to amend claim 21 to also be consistent.
If applicant chooses to not amend claim 19 to recite “an elongated member”, it is suggested to amend claim 21 to recite “positioning the support feature” as claim 19, from which claim 21 depends, recites a first instance of the term “support feature”.
Claims 20 is objected to due to its dependency from claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux (U.S. Pub. No. 2019/090629 A1) in view of Fullerton (U.S. Pub. No. 2012/0256715 A1), and in further view of Guedon (U.S. Pub. No. 2022/0022288 A1; US equivalent of DE 202019005361 U1).
In regards to claim 1, Roux describes a cooktop for a cooking appliance (Roux, pars. [0002], [0005], and [0006]), comprising: 
a cooking panel having a first edge (Roux, par. [0032]; Fig. 2a – sheet 1 has four edges); 
a support feature coupled to an underside of the cooking panel proximate the first edge (Roux, par. [0063]; support element 10 of Fig. 2a – support element 10 can be placed at any point on the sheet 1 including along an edge of sheet 1), wherein the cooking panel is disposed on and supported by the support feature, and wherein the support feature is configured to couple the cooking panel to said cooking appliance (Roux, par. [0063]; support element 10 of Fig. 2b – the empty internal space within the support element 10 is a cavity),
an interior panel coupled to the support feature and extending proximate to the underside of the cooking panel (Roux, support element 10 of Fig. 2a – the bottom side of support element 10 is equivalent to the interior panel); 
a human-machine interface coupled to the underside of the cooking panel, the human-machine interface including a control panel disposed on a base (Roux, par. 37; claim 8 – the accessories, including a touch-screen, can be housed in the cavity of the supporting element), wherein the human-machine interface is disposed above the interior panel in a space defined by the support feature, the interior panel, and the cooking panel (Roux, pars. [0021], [0037], and [0061] – the accessories can be housed within the support element; Fig. 2b; Claim 8); and 
a magnet assembly configured to retain the human-machine interface in a selected position on the underside of the cooking panel (Roux, pars. [0011], [0021], [0060]-[0061], and [0063]; magnetized part 11 and magnetic paint or ferromagnetic foil 12 of Figs. 2a and 2b – the magnetized part 11 can be provided on a part the upper face of the support element 10), and wherein the magnet assembly includes:
a first magnet coupled to the underside of the cooking panel (Roux, pars. [0011], [0021], and [0061]; Fig. 2b), the first magnet having a first shape (Roux, Fig. 2a; par. 61 – the magnetized part 11 has a shape even if it covers the entirety of the glass ceramic sheet 1); and 
a second magnet coupled to the human-machine interface and configured to mate with the first magnet (Roux, pars. [0005], [0037], [0049], and [0061]), wherein the control panel abuts the underside of the cooking panel (Roux, Id.) and is disposed within a space defined by the first shape of the first magnet (Roux, Fig. 2a; par. 61 - the magnetized part 11 has a shape even if it covers the entirety of the glass; see also Guedon, pars. 63-65 – magnets disposed on the glass ceramic sheet and the carcass 2 can have the same shape such that the magnetic attachments are matching pairs), and wherein the second magnet extends around a perimeter of the human-machine interface (Fullerton, pars. [0303], [0306], and [0321]; Figs. 39A-39D – magnetic attachment system that can be formed in different shapes to produce the desired attracting force when aligned).
Roux and Fullerton do not explicitly describe wherein the second magnet is flush with a top of the base of the human-machine interface.  However, Roux describes a glass ceramic sheet that is equipped with equipment and/or accessories (e.g., induction coils and interfaces) via support structures that are fixed to the glass ceramic sheet using magnetized parts (Roux, pars. [0037] and [0060]-[0061]; claim 8).  As provided in Roux, accessories and elements needed for its end purpose (e.g., heating elements and controls) are generally fixed to the sheet by being set into a housing provided in the sheet (Roux, par. [0006]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to make the equipment and/or accessories of Roux flush against the lower face of the glass ceramic sheet by making the equipment and/or accessories level with the magnetized part of the support structure.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Roux in view of Fullerton to selectively arrange the magnetized parts around the bezels (i.e., the perimeter) of the touch-screen to minimize visually obscuring the touch-screen.
Roux describes providing equipping the sheet with a communication interface such as a touch-screen (Roux, par. 37; claim 8).  For a touch screen to be effectively used, it would need to be placed in a location that would allow a user to interact with it (i.e., close to the glass sheet).  However, Roux does not explicitly provide that the control panel directly abuts the underside of the cooking panel.  However, Guedon describes a glass-ceramic article that includes electronic modules 7 held in carcass 2 and attached to the glass-ceramic article using magnetic attachments on the carcass (Guedon, Fig. 3; pars. 16 and 38).  Both Roux and Guedon are directed towards magnetically attaching electronic components to glass-ceramic sheets.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Roux in view of Fullerton and Guedon to remove a portion of the magnetized part at the location where the communication interface is located.  The motivation to do so is to reduce any materials that would affect the use of a touch-screen and/or to improve the visibility of the touch-screen.
In regards to claim 2, Roux describes the cooktop of claim 1, wherein the second magnet is coupled to a topside of the human-machine interface (Roux, pars. [0011], [0021], and [0061]; Fig. 2b), and wherein the control panel is disposed adjacent to opposing portions of the first magnet when the first magnet is engaged with the second magnet (Roux, pars. [0011], [0021], [0037], [0061], and [0063]; claim 8 – the accessories, including a touch-screen, can be housed in the cavity of the supporting element where a part of the upper face of the support element with a ferromagnetic material).  Fullerton describes a magnetic attachment system that can be formed in different shapes to produce the desired attracting force when aligned (Fullerton, pars. [0303], [0306], and [0321]; Figs. 39A-39D).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Roux in view of Fullerton to selectively arrange the magnetized parts around the bezels (i.e., the perimeter) of the touch-screen to minimize visually obscuring the touch-screen and the effects of a magnet on said screen.
In regards to claim 4, Roux does not explicitly describe the cooktop of claim 2, wherein the second magnet forms a second shape that is complementary to a first shape of the first magnet.  Rather, Roux describes a magnetic paint or ferromagnetic foil that is applied to the entire underside of a sheet 1 and a magnetized part 11 (Roux, pars. [0011], [0021], and [0060]-[0061]; magnetized part 11 and magnetic paint or ferromagnetic foil 12 of Figs. 2a and 2b).  However, Fullerton describes a magnetic attachment system that is formed using magnets of identical shape to produce the desired attracting force when aligned (Fullerton, pars. [0303] and [0321]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Roux in view of Fullerton to provide the second magnet in a shape that is complementary shape to a shape of the first magnet to maximize the attractive force between the magnetized part and magnetic paint or ferromagnetic foil of Roux.
In regards to claim 5, Roux describes the cooktop of claim 1, wherein the human-machine interface includes the control panel and indicator lights, wherein the control panel is configured as a touch panel to receive a user selection through the cooking panel and the indicator lights are disposed on opposing sides of the touch panel (Roux, par. [0037]; claim 8).
In regards to claim 6, Roux does not explicitly describe the cooktop of claim 5, wherein the magnet assembly extends the indicator lights and the touch panel.  Rather, Roux describes a magnetic paint or ferromagnetic foil that is applied to the entire underside of a sheet 1 and a magnetized part 11 (Roux, pars. [0011], [0021], and [0060]-[0061]; magnetized part 11 and magnetic paint or ferromagnetic foil 12 of Figs. 2a and 2b).  Moreover, Roux describes an accessory such as lights and touch-screens that are magnetically affixed to the bottom side of a cooktop (Roux, pars. [0011], [0021], [0060]-[0061], and [0063]; Figs. 2a-2b – the magnetized part 11 can be provided on a part the upper face of the support element 10).  However, Fullerton describes a magnetic attachment system that can be formed in different shapes to produce the desired attracting force when aligned (Fullerton, pars. [0303], [0306], and [0321]; Figs. 39A-39D).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Roux in view of Fullerton to selectively arrange the magnetized parts around the bezels (i.e., the perimeter) of the touch-screen to minimize visually obscuring the lights and touch-screen.
In regards to claim 7, Roux describes the cooktop of claim 1, wherein the cooking panel is one of a glass panel, a ceramic panel, and a glass-ceramic panel (Roux, pars. [0001] and [0041]).
In regards to claim 9, Roux describes the cooktop of claim 1, wherein the magnet assembly is embedded in at least one of a film layer coupled to the cooking panel and a film cover coupled to the human-machine interface (Roux, pars. [0011], [0021] and [0060]-[0061] – magnetized part 11 of the support element 10 is equivalent to the film cover and the magnetic paint or ferromagnetic foil 12 is equivalent to the film layer).


Allowable Subject Matter
Claims 10-13 and 15-18 are allowed.
The subject matter of claims 19-21 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of reference describe a notch in the magnet that maintains alignment of the human-machine interface with the cooking panel and maintains its position relative to the cooking panel, as recited in claim 10. The prior art of reference also fails to describe coupling the human-machine interface to the cooking panel by engaging the second magnet with the first magnet and a support feature coupled therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763